     Case 2:19-cv-05976-CJC-JC Document 1 Filed 07/11/19 Page 1 of 10 Page ID #:1



     NICOLA T. HANNA
1    United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
5    Chief, Asset Forfeiture Section
     JONATHAN GALATZAN
6    California Bar No. 190414
     Assistant United States Attorney
7    Asset Forfeiture Section
8       Federal Courthouse, 14th Floor
        312 North Spring Street
9       Los Angeles, California 90012
        Telephone: (213) 894-2727
10      Facsimile: (213) 894-0142
11      E-mail: Jonathan.Galatzan@usdoj.gov

12   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
13
                          UNITED STATES DISTRICT COURT
14
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
                                 WESTERN DIVISION
16
17
     UNITED STATES OF AMERICA,       )        NO. 2:19-cv-05976
18                                   )
               Plaintiff,            )        COMPLAINT FOR FORFEITURE
19                                   )
                  v.                 )        21 U.S.C. § 881(a)(6) and 18
20                                   )        U.S.C. §§ 981(a)(1)(A) and 984
     $820,528.23 SEIZED FROM WELLS   )
21   FARGO ACCOUNT NUMBER XXXXXX-    )        [D.E.A. and I.R.S.]
     0858, $244,354.93 SEIZED FROM   )
22   WELLS FARGO BROKERAGE ACCOUNT   )
     NUMBER XXXX-3458, $57,344.00    )
23   SEIZED FROM BANK OF AMERICA     )
     SAFE DEPOSIT BOX 20456,         )
24   $191,000.00 SEIZED FROM BANK OF )
     HOPE SAFE DEPOSIT BOX 204, AND )
25   $1,259,076.00 IN U.S. CURRENCY, )
                                     )
26             Defendants.           )
                                     )
27
28

                                          1
     Case 2:19-cv-05976-CJC-JC Document 1 Filed 07/11/19 Page 2 of 10 Page ID #:2




1         For its claims against the defendants $820,528.23 Seized
2    From Wells Fargo Account Number XXXXXX-0858, $244,354.93 Seized
3    From Wells Fargo Brokerage Account Number XXXX-3458, $57,344.00
4    Seized From Bank of America Safe Deposit Box 20456, $191,000.00
5    Seized From Bank of Hope Safe Deposit Box 204, and $1,259,076.00
6
     in U.S. Currency (collectively, the “defendant funds”),
7
     plaintiff United States of America alleges as follows:
8
                              JURISDICTION AND VENUE
9
          1.    This is a civil forfeiture action brought pursuant to
10
     18 U.S.C. §§ 981(a)(1)(A) and 984 and 21 U.S.C. § 881(a)(6).
11
          2.    This Court has jurisdiction over the matter under 28
12
     U.S.C. §§ 1345 and 1355.
13
          3.    Venue lies in this district pursuant to 28 U.S.C.
14
     § 1395(b).
15
                               PERSONS AND ENTITIES
16
          4.    The plaintiff is the United States of America.
17
          5.    The defendants are (i) $820,528.23 Seized From Wells
18
     Fargo Account Number XXXXXX-0858 (“Wells 0858”), which account
19
     is held in the name of Roxana Rabadi POD Natasha Rabadi; (ii)
20
     $244,354.93 Seized From Wells Fargo Brokerage Account Number
21
     XXXX-3458 (“Wells 3458”), which account is held in the name of
22
     Roxana Rabadi POD Natasha Rabadi; (iii) $57,344.00 Seized From
23
     Bank of America Safe Deposit Box 20456, which box is held in the
24
     name of Roxana Rabadi; (iv) $191.000.00 Seized From Bank of Hope
25
     Safe Deposit Box 204, which box is held in the name of Fares
26
     Rabadi; (v) $1,235,670.00 in U.S. Currency seized from the
27
     Northridge, California, residence of Illham Rabadi, Fares
28

                                          2
     Case 2:19-cv-05976-CJC-JC Document 1 Filed 07/11/19 Page 3 of 10 Page ID #:3




1    Rabadi, and Roxana Rabadi; and (vi) $23,406.00 in U.S. Currency
2    seized from the office of R & R. Medical Group.          The defendants
3    listed in (i)-(ii) above were seized on March 1, 2019, during
4    the execution of a federal seizure warrant at Wells Fargo Bank
5    located at 333 S. Spring Street, Los Angeles, California.            The
6    defendant listed in (iii) above was seized on February 22, 2019,
7    during the execution of a federal seizure warrant at Bank of
8    America located at 19789 Rinaldi Street, Northridge, California.
9    The defendant listed in (iv) above was seized on February 21,
10   2019, during the execution of a federal seizure warrant at Bank
11   of Hope located at 8401 Reseda Boulevard, Northridge,
12   California.    The defendant listed in (v) above was seized on
13   February 21, 2019, during the execution of a federal search
14   warrant at the Northridge, California, residence of Illham
15   Rabadi, Fares Rabadi, and Roxana Rabadi. 1        The defendant listed
16   in (vi) above was seized on February 21, 2019, during the
17   execution of a federal search warrant at R & R Medical Group (“R
18   & R”) located at 18350 Roscoe Boulevard, Suite 514, Northridge,
19   California.
20        6.    The defendant funds are currently in the custody of
21   the Internal Revenue Service and United States Marshals Service
22   in this District, where they shall remain subject to this
23   Court’s jurisdiction during the pendency of this action.
24        7.    The interests of Ilham Rabadi, Fares Rabadi, and
25   Roxana Rabadi may be adversely affected by these proceedings.
26
27        1Pursuant to Local Rule 5.2-1 only the city and state of
     residences are set forth in this Complaint.
28

                                          3
     Case 2:19-cv-05976-CJC-JC Document 1 Filed 07/11/19 Page 4 of 10 Page ID #:4




1                        EVIDENCE SUPPORTING FORFEITURE
2                          Background of Investigation
3         8.    A joint Drug Enforcement Administration/Internal
4    Revenue Service investigation revealed that Dr. Fares Rabadi
5    (“F. Rabadi”) profited from issuing illicit drug prescriptions
6    for large-scale quantities of highly addictive and dangerous
7    narcotics and other controlled drugs, often in dangerous
8    cocktails that are sought-after on the black market.           F.
9    Rabadi’s prescribing patterns were not consistent with
10   legitimate practice.     In addition, the investigation showed that
11   F. Rabadi received more than $573,550 in cash proceeds that were
12   deposited into bank accounts that he controlled, which is a
13   common modus operandi of such illicit prescribing.
14        9.    According to the California Controlled Substance
15   Utilization Review and Evaluation System (“CURES”) 2, from
16   November 2015 through November 2018, F. Rabadi issued
17   approximately 8,997 prescriptions for Schedule II through IV
18   controlled substances.      The most common controlled substances
19   prescribed by F. Rabadi were the Schedule II narcotic
20   hydrocodone and the Schedule IV benzodiazepine alprazolam.            The
21   typical prescriptions written by F. Rabadi during this time
22   period were combinations of an opioid, such as hydrocodone, with
23
          2 CURES is a database which contains almost one hundred
24
     million records and includes information about the drug
25   dispensed, drug quantity and strength, patient name, address,
     prescriber name, and authorization number, including DEA number
26
     or prescription number. California doctors and pharmacies are
27   required to report to the California Department of Justice,
     within seven days, every schedule II, III and IV drug
28   prescription that is written.
                                          4
     Case 2:19-cv-05976-CJC-JC Document 1 Filed 07/11/19 Page 5 of 10 Page ID #:5




1    a benzodiazepine, such as alprazolam.        The combination of these
2    drugs, particularly recurring combinations, is an indicator of
3    illicit prescribing.     At times, these combinations were also
4    prescribed with the Schedule IV muscle relaxant carisoprodol
5    (Soma), a cocktail that is particularly dangerous and an
6    indicator of illicit diversion.       The CURES data further showed
7    that F. Rabadi’s prescriptions for those drugs were frequently
8    at maximum strength (e.g., 10-mg hydrocodone, 2-mg alprazolam,
9    and 350-mg carisoprodol).      This pattern indicates a lack of
10   individualized care and prescribing for profit to supply addicts
11   and drug traffickers.
12        10.   The CURES data also revealed a large volume of
13   prescriptions for pain and psychiatric medications, even though
14   F. Rabadi’s specialty was internal medicine (not pain management
15   or psychiatry).    This is an additional indicator of illicit
16   prescribing, particularly given the frequency of maximum
17   strength prescribing (e.g., 2-mg alprazolam is not commonly
18   prescribed even by psychiatrists in typical outpatient care).
19                    Financial Investigation of F. Rabadi
20        11.   Between January 2014 and December 2018, more than 240
21   cash deposits totaling $573,550.00 were made into accounts held
22   in the name of F. Rabadi at JPMorgan Chase Bank, Bank of Hope,
23   Bank of the West, Citibank, and Wells Fargo.         The volume of cash
24   deposits indicate F. Rabadi profited from the illicit sale of
25   controlled drug prescriptions as the running of a large-scale
26   cash business is indicative of drug diversion by medical
27   professionals.    Additionally, a comparison of bank records and
28   CURES shows that 239 patients were prescribed controlled

                                          5
     Case 2:19-cv-05976-CJC-JC Document 1 Filed 07/11/19 Page 6 of 10 Page ID #:6




1    substances in 2018, with check payments documented for only 89
2    of those patients.     No remaining source of payment is indicated
3    for the remaining 150 patients.
4                         Execution of Federal Warrants
5           12.   On February 21, 2019, law enforcement officers
6    executed a federal search warrant at R & R, F. Rabadi’s medical
7    clinic, and seized $23,406.00 in U.S. currency (i.e., a portion
8    of the defendant funds) from within three drawers in a desk
9    located in office room E.      Also on February 21, 2019, law
10   enforcement officers executed a federal search warrant at F.
11   Rabadi’s Northridge, California, residence, and seized $629.00
12   in U.S. currency from a closet located in the second level
13   hallway, $15,041.00 in U.S. currency from a closet located in
14   the master bedroom, and $1,220,000.00 in U.S. currency from a
15   safe hidden underneath a blanket located in the lower level
16   bedroom belonging to F. Rabadi’s daughter, Roxana Rabadi.            F.
17   Rabadi later admitted to law enforcement officers that the
18   $1,220,000.00 in U.S. currency found in the safe belonged to
19   him.    In fact, officers witnessed F. Rabadi enter the code and
20   open the safe.     Law enforcement officers also executed a federal
21   seizure warrant at Bank of Hope in Northridge, California on
22   February 21, 2019 and seized $191,000.00 in U.S. currency from
23   F. Rabadi’s safe deposit box # 204.
24          13.   On February 22, 2019, law enforcement officers
25   executed a federal seizure warrant at Bank of America in
26   Northridge, California and seized $57,344.00 in U.S. currency
27   from safe deposit box # 20456 held in the name of Roxana Rabadi.
28   During the execution of this warrant, officers learned that

                                          6
     Case 2:19-cv-05976-CJC-JC Document 1 Filed 07/11/19 Page 7 of 10 Page ID #:7




1    Roxana Rabadi had been to Bank of America just prior to the
2    officers and accessed the safe deposit box.
3         14.   During the search of F. Rabadi’s residence, officers
4    discovered records for another safe deposit box, which was held
5    at Wells Fargo Bank in Ilham Rabadi’s (F. Rabadi’s wife) name;
6    shortly thereafter, an officer served a letter on Wells Fargo
7    Bank asking for the safe deposit box to be frozen pending
8    issuance of a warrant to search it.         On February 22, 2019, a
9    search warrant for the safe deposit box was obtained, but the
10   bank was not able to facilitate executing the warrant until
11   February 25, 2019, because a locksmith was required to allow
12   officers to gain entry to the box.         Upon opening the box, which
13   was one of the larger safe deposit boxes available at that
14   branch, officers observed only a handful of records - the safe
15   deposit box was otherwise empty.         Officers learned that Ilham
16   Rabadi had accessed the safe deposit box approximately an hour
17   before the freeze letter was served on Wells Fargo Bank, i.e.,
18   soon after agents began executing the search warrant at the
19   Rabadi residence.
20        Analysis of Roxana Rabadi’s bank accounts at Wells Fargo
21        15.   Between September 1, 2016 and January 31, 2019, the
22   balance in four accounts held in the name of Roxana Rabadi at
23   Wells Fargo bank, including Wells 0858 and Wells 3458, increased
24   from $710,222.40 to $1,055,974.88, a total of $345,752.48.
25   Roxana Rabadi reported total income of $4,361 for 2016 and
26   $18,564 for 2017.     The bank records, however, show deposits of
27   approximately $102,367.60 into Roxana Rabadi’s four Wells Fargo
28   accounts during 2017, at least $83,000 more than Roxana Rabadi

                                          7
     Case 2:19-cv-05976-CJC-JC Document 1 Filed 07/11/19 Page 8 of 10 Page ID #:8




1    reported earning in that tax year.        While the bank records show
2    an increase in Roxana Rabadi’s Wells Fargo accounts of over
3    $345,000 in less than three years, the analysis of her tax
4    returns show that there is insufficient legitimate income to
5    account for the increase of funds.        In addition, F. Rabadi has
6    demonstrated that he has been using his family members,
7    specifically his daughter, Roxana, to hold and conceal illicit
8    proceeds from his black market sales of prescriptions for opiate
9    and other controlled drugs.
10        16.   Based on the above, the defendant funds represent or
11   are traceable to proceeds of illegal narcotics trafficking, were
12   intended to be used in one or more exchanges for a controlled
13   substance or listed chemical, or were used to facilitate one or
14   more exchanges for a controlled substance, in violation of 21
15   U.S.C. § 841 et seq.     The defendant funds are therefore subject
16   to forfeiture pursuant to 21 U.S.C. § 881(a)(6).
17        17. In addition, the defendants $820,528.23 Seized From
18   Wells Fargo Account Number XXXXXX-0858 and $244,354.93 Seized
19   From Wells Fargo Brokerage Account Number XXXX-3458 were
20   involved in or are traceable to one or more transactions in
21   violation of 18 U.S.C. § 1956, which transactions were designed
22   to conceal or disguise the true nature, source, location,
23   ownership or control of the proceeds of specified unlawful
24   activity, namely violations of 21 U.S.C. §§ 841 and 846
25   (conspiracy and distribution of controlled substances).           The
26   defendants $820,528.23 Seized From Wells Fargo Account Number
27   XXXXXX-0858 and $244,354.93 Seized From Wells Fargo Brokerage
28

                                          8
     Case 2:19-cv-05976-CJC-JC Document 1 Filed 07/11/19 Page 9 of 10 Page ID #:9




1    Account Number XXXX-3458 are therefore also subject to
2    forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).
3         18.   To the extent that the defendant funds are not the
4    actual monies traceable to or involved in the illegal activities
5    identified herein, the government alleges that these funds are
6    identical property found in the same accounts as the property
7    traceable to or involved in the illegal activities and are
8    therefore subject to forfeiture pursuant to 18 U.S.C. § 984.
9         WHEREFORE, plaintiff United States of America prays:
10        (a)   that due process issue to enforce the forfeiture of
11   the defendant funds;
12        (b)   that due notice be given to all interested parties to
13   appear and show cause why forfeiture should not be decreed;
14        (c)   that this Court decree forfeiture of the defendant
15   funds to the United States of America for disposition according
16   to law; and
17        (d)   for such other and further relief as this Court may
18   deem just and proper, together with the costs and disbursements
19   of this action.
20   DATED: July 11, 2019               NICOLA T. HANNA
21                                      United States Attorney
                                        BRANDON D. FOX
22                                      Assistant United States Attorney
                                        Chief, Criminal Division
23                                      STEVEN R. WELK
                                        Assistant United States Attorney
24                                      Chief, Asset Forfeiture Section
25
                                        /s/ Jonathan Galatzan
26                                      JONATHAN GALATZAN
                                        Assistant United States Attorney
27
                                        Attorneys for Plaintiff
28                                      UNITED STATES OF AMERICA

                                          9
Case 2:19-cv-05976-CJC-JC Document 1 Filed 07/11/19 Page 10 of 10 Page ID #:10




1                                          VERIFICATION

2         I , Desiree Johnson , hereby declare that :

3         1.     I am a Diversion Investigator with the Drug

4    Enforcement Administration and I am the case agent for the

5    forfeiture matter enti t led United States of America v .

 6   $820 , 528.23 Seized From Wells Fargo Account Number xxxxxx - 0858 ,

 7   et al.
 8        2.     I have read the above Verified Complaint for

 9   Forfeiture and know its contents .                  It is based upon my own

10   personal knowledge and reports provided to me by other law

11   enforcement agents .
12        3.     Everything contained in the Complaint i s true and

13   correct , to the best of my knowledge and belief .
14        I declare under penalty of perjury that the foregoing is

15   true and correct .
16        Executed JulyJ_Q_ , 2019 in -=L~o~>,.._---'A
                                                     '-'-'-~=..:;~~Q.;
                                                                   - l.ts..
                                                                      =-..~   '   California.

17

18
                                                                                      DEA
19

20

21
22

23
24
25
26
27

28
                                                    10
